FILED
                              NOT FOR PUBLICATION                           DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA ESTHER TORRES DE ROMO,                     No. 06-70553

               Petitioner,                        Agency No. A077-194-060

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Maria Esther Torres De Romo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) reinstatement of a prior order of removal. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and due

process claims. Garcia de Rincon v. Dep’t Homeland Security, 539 F.3d 1133,

1136 (9th Cir. 2008). We deny the petition for review.

       Torres De Romo’s contention that the IJ erred in reinstating her removal

order without determining her eligibility for adjustment of status fails because she

was not eligible for an adjustment of status because she reentered the United States

without permission after being removed. See Gonzales v. Dep’t of Homeland

Security, 508 F.3d 1227, 1242 (9th Cir. 2007) (abrogating Perez-Gonzalez v.

Ashcroft, 379 F.3d 783 (9th Cir. 2004)).

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                   06-70553